Citation Nr: 1524693	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  10-42 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to evaluation for service-connected left ankle disability, to include fracture of the left medial malleolus, in excess of 10 percent prior to March 24, 2014, and in excess of 20 percent from March 24, 2014 to present.

2.  Entitlement to service connection for left knee, status post surgery with degenerative changes, as secondary to service-connected left ankle disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1990 to July 1991.

This matter comes before the Board of Veterans Appeals (the Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA)
Regional Office (RO) in St. Petersburg, Florida, which denied service connection for a left knee disability and continued a noncompensable rating for the service-connected left ankle disability.  

The Veteran requested a travel board hearing and as such it was scheduled for December 2013.  The Veteran failed to appear for that hearing and provided no reason for failing to appear within the regulatory time frame required.  Hence, the hearing request is deemed to have been withdrawn.  38 C.F.R. § 20.704(d).

The Board remanded the matters on appeal in January 2014 and they are again before the Board.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The Board finds the May 2014 VA examination in regard to the claimed left knee disability inadequate, as explained in the below remand for a new VA examination.  In regard to the May 2014 VA examination for the Veteran's service-connected ankle disability, the Board notes that the VA examiner failed to specifically report whether the Veteran has marked limited motion of the ankle or moderate limited motion of the ankle, as ordered by the Board's remand.  However, as the RO has assigned the Veteran the highest rating possible under the rating criteria from March 2014 to present, and the Board confirms the rating, as further explained below, this oversight has no impact on the case.

By a rating decision dated January 2015, in regard to the service-connected left ankle disability, the RO increased the assigned rating to 10 percent from February 2008 and 20 percent from March 2014.  The Veteran has not expressed satisfaction with the foregoing partial grant.  As such, the Board presumes that the Veteran is seeking the maximum available benefit for his claim for a higher disability rating for his left ankle disability, and as such, maintains jurisdiction over the issues concerning the disability ratings assigned for that disability.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Board has reviewed the Veteran's Virtual VA and VBMS electronic claims file to ensure a total review of the evidence.

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  From February 2008 to March 2014, the evidence of record is at least in equipoise as to if the Veteran suffers from a left ankle disability that is manifested by marked limitation of motion.

2.  Throughout the appeal period, the competent evidence of record indicates that the Veteran's left ankle has not been ankylosed and has not been replaced.


CONCLUSIONS OF LAW

1.  From February 2008 to March 2014, the criteria for the assignment of a disability evaluation of 20 percent for the service-connected left ankle disability has been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).

2.  For the pendency of the appeal period, the criteria for the assignment of a disability evaluation in excess of 20 percent for the service-connected left ankle disability has not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but is not required to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

In regard to the Veteran's claims on appeal, because service connection, an initial rating, and an effective date have been assigned, the notice requirements of the VCAA, 38 U.S.C.A. § 5103(a) (West 2014) have been met.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2014).  The Veteran was provided VA examinations in July 2008 and March 2014.  The examiners took into account the Veteran's reported history, his current symptoms, and review of the available private and VA treatment records.  Therefore, the Board finds the examination reports to be thorough and complete and sufficient upon which to base a decision with regards to the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating 

Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Left Ankle Disability

The Veteran's service-connected left ankle disability is rated at 10 percent from February 2008, the date of claim, and 20 percent from March 2014, the date of the latest VA examination.  The ratings are under 38 C.F.R. § 4.71a, Diagnostic Code 5271, limitation of motion of the ankle. 

Under Diagnostic Code 5271, a 10 percent evaluation is provided for moderate limitation of motion and a 20 percent evaluation for marked limitation of motion.  38 C.F.R. § 4.71a.  Normal ranges of motion of the ankle are as follows: dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  38 C.F.R. § 4.71a, Plate II.  The terms "moderate" and "marked" are not defined in the rating schedule; rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

February 2008 to March 2014

For the time period from February 2008 to March 2014, the Board finds an increased rating to 20 percent warranted.  The evidence of record is at least in equipoise as to if the Veteran suffers from a left ankle disability that is manifested by marked limitation of motion. 

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range-of-motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  

The Veteran underwent a VA examination of the left ankle in July 2008.  During that examination, in part, the Veteran reported left ankle pain, weakness, stiffness, cracking noises, and instability.  The examiner stated the Veteran experienced flare-ups, moderate in severity, on a daily basis which last hours.  Prolonged walking and hard-soled shoes contribute to flare-ups.  There was no objective evidence of pain on motion, including repetitive motion.  Left dorsiflexion was 0 to 10 degrees, and left plantar flexion was 0 to 45 degrees.  

VA treatments records dated after the VA examination include a December 2, 2009 orthopedic attending physician's note with x-ray findings of osteoarthritic changes in the medial malleolus area that gave the Veteran pain and instability.  The Veteran reported ankle buckling in his October 2010 Form 9.

In this case, while the range of motion measurements as reflected in the July 2008 VA examination do not show marked limitation of motion, the Board considers the Veteran's consistent reports of left ankle pain, weakness, and instability.  Further, the July 2008 examiner stated that the Veteran experienced flare-ups, moderate in severity, on a daily basis which last hours.  The December 2009 treatment records include x-rays findings of osteoarthritic changes in the medial malleolus area and that treating physician's observations that the changes give the Veteran's left ankle pain and instability.  In light of these facts, and consideration of 38 C.F.R. § 4.40-45 and the Deluca factors, the Board finds a rating of 20 percent from February 2008 to March 2014 warranted based on the evidence of record.

Rating in Excess of 20 percent

For the pendency of the appeal, from February 2008 to present, the Board finds a rating in excess of 20 percent unwarranted for the Veteran's service-connected left ankle disability.

Again, under Diagnostic Code 5271, a 20 percent disability rating is warranted for marked limitation of motion of the ankle and the 20 percent rating is the highest schedular rating available under Diagnostic Code 5271.  Thus, a schedular rating in excess of 20 percent is not available under Diagnostic Code 5271. 

Where a diagnostic code is predicated on loss of motion, VA must also consider 38C.F.R. § 4.40, regarding functional loss due to pain, and 38 C.F.R. § 4.45, regarding weakness, fatigability, incoordination, or pain on movement of a joint. DeLuca, 8 Vet. App. at 204-207.  However, since a 20 percent evaluation has been granted for the Veteran's service-connected left ankle disability, and since this is the maximum available schedular rating under Diagnostic Code 5271, the Veteran is not entitled to a higher rating pursuant to 38 C.F.R. §§ 4.40 and 4.45 under this diagnostic code.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

An ankle rating in excess of 20 percent is possible under Diagnostic Code 5270, ankylosis of the ankle.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2014).  However, ankylosis of the left ankle has not been alleged or demonstrated.  The July 2008 and March 2014 VA examinations found no ankylosis, and no evidence of complete lack of motion in the left ankle, even upon repetitive testing.  The evidence demonstrates that, despite pain including daily flareups of pain, the Veteran has always had some motion of his left ankle.  Therefore, a rating on the basis of ankylosis is not appropriate.  A disability evaluation in excess of 20 percent is not warranted under Diagnostic Code 5270. 

The Board also has considered the other diagnostic code criteria pertaining to the ankle.  A rating higher than 20 percent is not available under Diagnostic Codes 5272, ankylosis of subastragalar or tarsal joint, Diagnostic Code 5273, malunion of the os calcis or astragalus, or Diagnostic Code 5274, astragalectomy as none of these disabilities are shown.  See 38 C.F.R. § 4.71a.  Additionally, there is no showing or allegation that the Veteran's right ankle has ever been replaced.

The Board finally has considered whether a higher rating may be established under rating criteria for arthritis, as the Veteran has been diagnosed with arthritis of the left ankle during the appeal period.  Under DC 5003, degenerative arthritis, a 20 percent evaluation is the highest rating available, therefore, it does not establish a higher rating for the Veteran in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5003. 

Here, the Veteran has not specifically identified any ankle symptoms which would merit a higher schedular rating (such as ankylosis or an ankle replacement).  Rather, the ankle symptoms that have been described, are what has been determined are consistent with a 20 percent ankle rating.  As such, the criteria for a schedular rating in excess of 20 percent for the Veteran's left ankle disability have not been met.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2014).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected right and left knee disabilities are inadequate.  A rating of 20 percent under DC 5271 reasonably describes the Veteran's disability level and symptomatology as established by marked limitation of motion, and contemplates as well the Veteran's consistent reports of pain and instability in his left ankle throughout the appeals period.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

The Board finally notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  The Veteran's symptoms and manifestations are addressed by the appropriate diagnostic codes.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities.  


ORDER

From February 2008 to March 2014, an increased rating of 20 percent for the Veteran's service-connected left ankle disability is granted.

A disability evaluation in excess of 20 percent for the Veteran's service-connected left ankle disability is denied for the pendency of the appeal period.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The January 2014 Board remand found the July 2008 VA examination in regard to the Veteran's claimed left knee disability secondary to his service-connected left ankle disability inadequate, as the examiner found the left knee disability most likely related to left knee trauma and surgery prior to service, events not reflected in the Veteran's Service Treatment Records (STRs).  The Board noted that the Veteran's service entrance examination was negative for any finding of a left knee disability.  The report noted only that the Veteran cut the knee playing football in 1971 and has a repair of the laceration of the left knee, there was no sequel.  The Board observed that there is no clear and unmistakable evidence showing that the Veteran entered service with a left knee disability.

As ordered by the Board remand, the Veteran appeared next for a VA examination in May 2014.  The May 2014 examiner stated that the claimed left knee condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The examiner explained that the "present status of the left knee is the result of the natural progression of the pre-service left knee injury requiring surgical intervention."

The Board finds the May 2014 VA examination inadequate, as it appears to rely on the presence of a left knee condition clearly and unmistakably existing prior to service.  As the January 2014 Board remand stated, there is no clear and unmistakable evidence showing that the Veteran entered service with a left knee disability.  The STRs, including the service entrance examination, are silent as to a preexisting left knee condition.  As such, a new VA examination is needed to address whether the Veteran's left knee condition was incurred in or aggravated by his service and/or service connected disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination for his left knee conducted by a medical provider skilled in the diagnosis and treatment of musculoskeletal conditions.

After reviewing the file including the entirety of this remand, eliciting a history directly from the Veteran, and conducting a thorough physical examination, as well as any diagnostic studies deemed necessary, the examiner should offer an opinion as to:

(a) whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's left knee condition was incurred in or otherwise related to his active military service; and

(b)  whether the Veteran's left knee condition was caused or has been permanently aggravated by the Veteran's service-connected disabilities, to include his service-connected left ankle disability.

In stating his or her opinions, the examiner should note the Board's finding that there is no clear and unmistakable evidence showing that the Veteran entered service with a left knee condition.

The examiner should also address the Veteran's contention in his May 2009 Notice of Disagreement that he compensates for weakness in the left ankle which he believes directly impacts his left knee.

The examiner should provide a complete rationale for any opinion provided.  If the requested opinion cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice. 

The claims file must be properly documented regarding any notifications to the Veteran as to the scheduled examination.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


